Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146763                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  HEATHER LYNN HANNAY,                                                                                    David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 146763
                                                                    COA: 307616
                                                                    Court of Claims: 09-000116-MZ
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the January 17, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  issues: (1) whether economic loss in the form of wage loss may qualify as a “bodily
  injury” that permits a plaintiff to avoid the application of governmental immunity from
  tort liability under the motor vehicle exception to governmental immunity,
  MCL 691.1405 (see Wesche v Mecosta Co Rd Comm, 480 Mich 75 (2008)); and (2)
  whether the evidence in this case establishes that the plaintiff incurred a loss of income
  from work that she would have performed as opposed to a loss of earning capacity.

        The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  and the Insurance Institute of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issues presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2013
           p0924
                                                                               Clerk